Citation Nr: 0030490	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  98-04 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder.

Entitlement to service connection for fatigue, including as a 
chronic undiagnosed illness.

Entitlement to service connection for headaches, including as 
a chronic undiagnosed illness.

Entitlement to service connection for a sleep disorder or 
insomnia, including as a chronic undiagnosed illness.

Entitlement to service connection for memory loss, including 
as a chronic undiagnosed illness.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


REMAND

The veteran had active service from February 1977 to January 
1980 and from October 1990 to May 1991.

This appeal arises from an August 1997 rating decision which 
denied service connection for post-traumatic stress disorder; 
fatigue, including as a chronic undiagnosed illness; a sleep 
disorder, including as a chronic undiagnosed illness; 
headaches, including as a chronic undiagnosed illness; and 
memory loss, including as a chronic undiagnosed illness.

The veteran, at the time of a January 1999 psychiatric 
examination conducted for the Department of Veterans Affairs 
(VA), related that his traumatic experiences in the Persian 
Gulf War were the result of repeated warnings about the size 
of the Iraqi Army and the use of chemical weapons.  He stated 
that a more traumatic experience occurred when he was on a 
two-week training mission in Korea when he ran over a 
civilian.  The diagnoses following examination included post-
traumatic stress disorder.

At an April 1999 hearing on appeal the veteran testified that 
he hauled fuel in exposed deserts areas in Southwest Asia and 
that bombs were falling all around.  He related that the 
bombs came as close as three or four blocks and he felt the 
concussion from the bombs.  He stated that the roads were no 
narrow that trucks going in opposite directions would clip 
each other's mirrors and that he is now afraid of driving.  
He testified that the incident in which he ran over a 
civilian in Korea occurred in 1985 or 1986 but that no record 
of the incident was made.

The current record does not show that any action has been 
taken to confirm any of the stressors the veteran has 
indicated to have experienced while in Southwest Asia.  
Moreover, the current record does not include any 
verification of any type of active service by the veteran in 
1985 or 1986.

The veteran's claims for service connection, exclusive of his 
claim for post-traumatic stress disorder, were denied as not 
well grounded.  Since these determinations, due to changes in 
the law, specifically the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), claims for 
VA benefits may no longer be denied as not well grounded.   
In accordance with the above, the veteran's claims will be 
REMANDED to the RO for the following action:

1. The issues on appeal should again be 
addressed within the context of the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).   

2. The originating agency should request 
from the veteran a statement 
containing as much detail as possible 
regarding any and all stressful events 
to which he was exposed in service, 
including in Southwest Asia and Korea.  
He should be asked to provide specific 
details of the claimed stressful 
events to the best of his ability, 
including particularly, dates, places, 
detailed descriptions, units of 
service, duty assignments, as well as 
the full names, ranks, units of 
assignment and any other identifying 
information concerning other 
individuals involved in the events.

3. The originating agency should make all 
reasonable efforts to obtain all 
service administrative records 
relating to the veteran's service 
assignments and duties in Southwest 
Asia and Korea not already obtained 
including, but not limited to, the 
history of the units to which he was 
assigned during the time of his 
assignment, morning reports and 
personnel records.

4. After obtaining any of the foregoing 
requested information, the originating 
agency should forward it with a copy 
of the veteran's service records to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, 
Springfield, Virginia  22150-3197, in 
an attempt to verify any claimed 
stressor.  The unit histories for the 
unit(s) to which the veteran was 
assigned while in Southwest Asia 
should be requested.  

5. After completion of the above, the 
originating agency must make specific 
determinations, based upon the 
complete record, with respect to 
whether the veteran was engaged in 
combat with the enemy and whether any 
of his reported stressors occurred 
during such activity so that further 
corroboration is not required.  The 
originating agency must also determine 
if the veteran was otherwise exposed 
to a stressor or stressors in service, 
and if so, what was the scope and 
duration of the specific stressor or 
stressors.  If the originating agency 
determines that the record establishes 
the existence of a stressor or 
stressors or that certain stressors 
must be presumed, the originating 
agency must specify what stressor or 
stressors in service it has determined 
are established by the record, or must 
be presumed.  In reaching this 
determination, the originating agency 
should address any credibility 
questions raised by the record.

If the determination made with respect to any of the issues 
is unfavorable to the veteran, a supplemental statement of 
the case should be provided to the veteran and his 
representative.  They should be afforded the appropriate 
period of time in which to respond. Thereafter, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
by the veteran until he receives further notice.  The purpose 
of this REMAND is to ensure due process and secure clarifying 
information.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


